—In a defamation action, plaintiff appeals from an order of the Supreme Court, Kings County, dated October 12, 1978, which, inter alia, granted defendant’s cross motion for summary judgment and dismissed the complaint. Order affirmed, with $50 costs and disbursements. We agree with Special Term that the plaintiff failed to establish that the defendant was motivated by actual malice in publication of the allegedly libelous statements, sufficient to defeat defendant’s qualified privilege. Hence, dismissal of the complaint was proper (see Stukuls v State of New York, 42 NY2d 272, 278-280; Brennan v Granite Equip. Leasing Corp., 60 AD2d 877, 878). Suozzi, J. P., Lazer, Cohalan and Martuscello, JJ., concur.